Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 1 of 9



                                  Report of Findings and Opinions
                                            By Thomas E.
                                           Danti METCON
                                                L.L.C.
                             Maritime   Education Training   Consultant   L.L.C.
                                           October 7, 2020




   DISCLOSURE OF ANTICIPATED EXPERT WITNESS TESTIMONY
   NAME AND ADDRESS OF EXPERT

   Mr. Thomas E. Danti                                       Home Address:
   METCON L.L.C. 2369 SE Maniton Terrace P.O. Box 613 Port Saint Lucie, Florida 34952
   Jensen Beach, Florida 34958
   (772) 342-3381

   DATA DEPOSITIONS DOCUMENTS STATEMENTS RESEARCH AND OTHER
   INFORMATION CONSIDERED IN RENDERING OPINIONS

   A. Documents:
             1. Serendipity's Response to Underwriters Interrogatories
             2. Serendipity's Response to Underwriters Request for Production and documents
                 produced.
             3. Underwriters Rule 26 Disclosures
             4. Underwriters Response to Serendipity's First Request for Production and
                 documents
             5. Underwriters Response to Serendipity's Second Request for Production and
                 documents
             6. Underwriters Response to Serendipity's Interrogatories
             7. Cape Marina Subpoena Production
             8. Ocean Club Subpoena Production
             9. Second Amended Complaint
             10. Underwriters' Answer to First Amended Complaint
             11. Hurricane Plan by Jacqueline English, Mikael Sean Oakley
             12. SeaWave Yacht Insurance Renewal Quotation 07 May 2019 and associated
                 documents
             13. SeaWave Policy Wording
                                                 1
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 2 of 9



              14. Weather report by Dooley Sea Weather Analysis

   B. Photographs:
            1. Serendipity before and after the passing of Hurricane Dorian
            2. Damage photographs Serendipity

   C. Depositions:
            1. Jessica Green
            3. John Hewlett
            4. Garyfallia Konstantopoulou
            5. Scott Powers, Sr.
            6. Mikael S. Oakley
            7. Jacqueline English

   D. Research:
            1. NOAA Hurricane Dorian
         5. NOAA RNC Viewer
         6. Viking Princess; 61 foot, 2004

   BACKGROUND
   It is my understanding that during the passing of Hurricane Dorian the vessel "Serendipity", was
   tied side to a dock behind a residence at Pink Paradise in Treasure Cay. Treasure Cay is located on
   Great Abaco Island in the Bahamas. The hurricane plan in force, at the time, stated that the vessel
   was to be secured at Cape Marina located in Port Canaveral, Florida.

   At some point, prior to the passing of Hurricane Dorian, Captain McIntosh and Captain Trevor,
   friends of Mikael Oakley attempted to secure the vessel to the dock and then waited out the storm.
   On September 1, 2019 as wind, waves and surge increased to hurricane force the "Serendipity"
   was battered at the dock. Eventually, she broke free from the dock and was washed up on land
   across the canal from Pink Paradise.

   BASIS FOR MY OPINIONS and METHODOLOGY
   Based on my experience as a Seaman, Officer in the Merchant Marine, Commander in the
   United States Naval Reserve, Yacht Captain, Professor of Marine Science at Florida Institute of
   Technology, Instructor/Dean of Chapman School of Seamanship, NMC approved Instructor and
   other related knowledge as outlined in my resume and the current information that I have reviewed
   an analyzed I have come to the following opinions concerning the "Serendipity incident.




                                                   2
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 3 of 9



   The analysis as presented in this report is based upon information contained in photographs,
   discovery and other materials made available to METCON L.L.C. Additional facts, data,
   information gleaned from various research conducted during the preparation of this report, was
   also considered.

   I have lived in Florida for over 40 years and have experienced several hurricanes, including
   Frances, Jean, Wilma, Mathew and Irma. Also, over the past 30 years I have been responsible in
   developing and implementing the hurricane preparedness plan for Chapman School of
   Seamanship's property and its fleet of approximately 75 vessels. The plan uses sound and
   reasonable actions to make our vessels both in the water and on land storm ready.

   "Serendipity" Vessel Hurricane Plan:
   Jacqueline English and Mikael Sean Oakley filed a vessel hurricane plan on 6/26/2017 with the
   Underwriters. It states the name of the vessel, Type:(Viking Princess), year; 2004 and other
   identifying information. It also gives a statement of where the vessel will be located the number
   of lines used to secure the vessel and how often the vessel is checked; (twice a week).
   Arrangements also called for tying down bimini and putting all lose items away. The alternative
   plan was to haul out the vessel and dry dock her.

   SeaWave Yacht Insurance Certificate Schedule:
   Effective date 10 June 2019 requires Serendipity to employ a full-time licensed captain for
   maintenance and care of the vessel and to be onboard when the vessel is underway.

   Dooley Sea Weather Analysis:
   BDM reported storm surges in excess of 20 feet were observed several miles inland on both
   Abaco and Grand Bahama. Storm surge measurement of 28 feet 3 inches was recorded at the Grand
   Bahama International Airport. Weather Between Treasure Cay and Cape Canaveral showed ocean
   prediction as the following:



              1200ANALYSIS -Z OR 0800 AST AFTER ANALYSIS MAPS. CONDITIONS 24
   HOURS         WAVES FEET/ FORECAST



             Date /WIND SPEED           WAVE HEIGHT FT 24 HOUR FORECASTMAPS

         WIND KTS




                                                   3
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 4 of 9



              25            2-4/10-15           ISSUED 25 FOR 26         3-4/5-10
              26                    3-5/10-15 ISSUED 26 FOR 27 2-3/5-10 27 3-4/5-10 ISSUED 27
                            FOR 28 = 2-3/5-10
              28             2-4/5-10              ISSUED 28 FOR 29 3-4/5-10

              29              2-3/5-10 ISSUED 29 FOR 30 = 3-6/10-15 30 3-4 /10-15 ISSUED 30
                            FOR 31 = 3-9/15-30
              31            3-9/15-20                    ISSUED 31 FOR 01 3-12/15-35+
              01            >12/15-20                   ISSUED 01 FOR 02 HURRICANE
   Analysis of weather reports from buoy 41010 located in the ocean area of the Bahamas and
   Cape Canaveral showed hourly wind speeds and gusts mostly less than 10 to 16 knots between the
   25 th and 3 1st and wave heights less than 5 feet.

   Vessel Specifications:
   The 2004, 61 -foot Viking Princess has the following specifications:
   Average Draft 4 feet 4 inches Beam:
   16 feet
   Fuel capacity: 2 tanks for a total of 790 gallons Cruising
   speed: 20 to 25 kts Estimated range:
   20 kts@35 gallons per hour: 5 hours X 35 = 175 gallons; range 100 nm
                                   10 hours X 35= 350 gallons: range 200 nm
                                   12 hours X 35= 420 gallons: range 240 nm
                                   15 hours X 35= 525 gallons: range 300 nm
   25 kts @ 50 gallons per hour: 5 hours X 50 = 250 gallons: range 125 nm
                                   10 hours X 50 = 500 gallons: range 250 nm.

   Distance from Treasure Cay, Bahamas to Cape Marina in Cape Canaveral, Florida: Serendipity
   Response to Underwriters - INTERROGATORY 16: Approximately how long did the summer
   2019 voyage from Cape Marina, Cape Canaveral, Florida to Pink Paradise, Treasure Cay,
   Bahamas take in terms of time underway and how long of a voyage was it in terms of miles?

   RESPONSE: 10 hours / distance 100 miles.

   My independent investigation using Google Earth indicated that the run from Treasure Cay to
   Cape Marina is approximately 200 miles, suggesting an error in Serendipity's Interrogatory
   Response. In any event, moving the vessel from Treasure Cay to Cape Marina was well within the
   cruising range of this vessel.




                                                   4
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 5 of 9



   Opinions based on facts reviewed

   It was admitted by Mr. Oakley that "Serendipity" was not incompliance with her warranty
   to have a full time Captain for the maintenance and care of the vessel and to be onboard
   when the vessel was underway. This breach of warranty contributed to the loss of the vessel
   during Hurricane Dorian.
   Mr. Oakley admitted in his deposition testimony that he and his wife did not employ a full time
   captain for the maintenance and care of "Serendipity" and to be aboard while the vessel was
   underway, during the 2019-2020 policy period at issue in this case. This is a breach of the Captain
   Warranty in the SeaWave insurance policy.

   Even though the loss did not occur while "Serendipity" was underway the experience and training
   of a USCG licensed Captain cannot be understated. USCG Licensed Captains are trained in the
   areas of weather and hurricane awareness. Prospective Captains are tested on the forces and
   movement of hurricanes, vessel readiness and planning for severe weather events. Had Mr. Oakley
   and Ms. English employed the full time licensed Captain required by the policy warranty, the
   Captain would have been in the Bahamas with the vessel and would have been in a position to
   move it quickly back to Cape Marina or another safe port, once the threat to the Bahamas was
   forecast. In fact, a competent licensed Captain would have planned for that contingency. Part of a
   Captain's planning while keeping the vessel in the Bahamas during hurricane season would be to
   make sure the vessel is fully fueled, crewed and ready to make the trip back to the United States
   on short notice, if an evacuation is required.

   "Serendipity" being left by its owner in the Bahamas without a full time licensed Captain, placed
   the vessel in a position where there was no dedicated vessel Captain to monitor the approach of
   Hurricane Dorian and make the reasonable decision to return the vessel to Cape Marina once the
   Bahamas was in the forecast path of Hurricane Dorian. Mr. Oakley testified to having local captains
   watching the vessel, however it does not appear that either were in a position to depart the Bahamas
   with the vessel, given their other obligations. This left Mr. Oakley directing their attempts to tie
   up the vessel in the Bahamas to weather the hurricane via a webcam. This was done while the
   weather and sea conditions were favorable for a return voyage to Florida and with a vessel that had
   ample fuel capacity to make the voyage.

   Based on the forecast information obtained by Dooley SeaWeather, there is no question that a
   licensed Captain assigned to "Serendipity" would have made the decision to evacuate himself or
   herself and "Serendipity" from the Bahamas in the advance of Hurricane Dorian's arrival. This
   decision would have been made to protect both life and property. Mr. Oakley testified that his
   decision, based on the weather information he found, was to leave the vessel at Treasure Cay as



                                                    5
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 6 of 9



   the best location to weather the Hurricane. This decision is not supported by the weather evidence,
   which showed a clear threat to this location.

   Cape Marina in Port Canaveral, Florida offers favorable hurricane protection features and
   was the agreed mooring location for "Serendipity".

   I am personally familiar with Cape Marina in Port Canaveral, Florida as I have docked vessels at
   this facility in the past. They are both a full service as well as a do it your self-boat yard and Marina.
   The Marina is located well inland (approximately 2 miles) to protect from storm surge, wind and
   waves and offers good protection for vessels both in and out of the water. As the Cape Marina
   records show, "Serendipity" was previously on the hard at this facility in June of 2019. On arrival,
   it could have been hauled out and blocked on land. Typically, a licensed captain would contract
   for this service in advance, knowing that Cape Marina was the location required by the insurance
   hurricane plan. A hurricane reservation at Cape Marina would have guaranteed a haul out for the
   vessel in advance of a named storm.



   Even if Cape Marina could not haul out the vessel, its wet slips offer far better mooring options for
   hurricane preparation than tying side to a residence dock in Treasure Cay. As a low lying island in
   the Bahamas, Treasure offers little natural protection from an approaching hurricane. Cape Marina
   would have been a superior location for "Serendipity" to weather Hurricane Dorian and to protect
   the vessel from damage.

   AIS vessel electronic tracking shows a mass exodus of vessels leaving the Bahamas and
   crossing the Gulf Steam ahead of Hurricane Dorian.

   The Automatic Identification System ("AIS") is a digital VHF radio based transponder system used
   for identifying and tracking vessels worldwide. It also aids in collision avoidance as it shows the
   course, speed and distance of vessels in the area. The Dooley SeaWeather report analyzed historical
   AIS data from the period before Hurricane Dorian impacted the Bahamas. AIS vessel tracking
   information clearly shows the exodus of vessels leaving the Bahamas in advance of Hurricane
   Dorian. This shows that other vessel owners and their Captains made the decision to evacuate the
   Bahamas for safe harbor in advance of Hurricane Dorian. These individuals were privy to the same
   forecasts as Mr. Oakley, yet made the decision to evacuate their vessels.

   Wave height information produced as part of Dooley SeaWeather's weather report shows wave
   heights between August 25-30 to between 3 to 4 feet. Based on this information it is my opinion
   that "Serendipity" had a substantial time window to evacuate in advance of Hurricane Dorian as



                                                       6
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 7 of 9



   she could certainly making the passage back from the Bahamas to the east coast of the United
   States during this period. Even a departure delayed until August 30, would have left sufficient time
   for the vessel to run back to Cape Marina.

   At Chapman School of Seamanship we follow our hurricane plan and are prepared before
   the start of hurricane season. It is clear that "Serendipity" was not prepared for hurricane
   season. This lack of preparation and understanding concerning the importance of a
   hurricane plan contributed to the loss of the vessel.

   I oversee the annual hurricane planning at Chapman School of Seamanship. (See attached plan).
   The school expends substantial time and resources to prepare and execut its hurricane plan each
   year. This is done to protect both life and property. Most of our smaller vessels are either secured
   to our docks in the well protected area of the Manatee Pocket or hauled out of the water.

   In the past we have used, American Custom Yachts, River Forest, Sailfish Marina, Hinkley's and
   Harbortown Marina in Ft. Pierce to store or haul out our larger vessels in the size range of
   "Serendipity". This requires, in some instances, that the school to prepay for hurricane haul
   out/dockage. I would expect a full time licensed Captain to have made similar arrangements for
   "Serendipity" to ensure that it had a haul out or dockage reservation in advance of the arrival of a
   named storm. Had this plan existed for "Serendipity" under the watch of a licensed Captain she
   would have been brought back from the Bahamas and stored in her required hurricane location to
   protect her from damage.

   We typically maintain a fleet of approximately 100 vessels both on land and in the water. I have
   been at Chapman School for the past 32 years. To date, we have never lost a vessel during
   hurricane season. Planning and being prepared is the key to reducing risk posed to vessels by
   hurricanes and other severe storms. Mr. Oakley's testimony that the hurricane plan is to be
   executed at whatever location the vessel is located, does not serve the interests of protecting the
   vessel. Nith sufficient notice of a hurricane's approach, all efforts must be made to return a vessel
   to its planned hurricane storage location and to execute that plan. Obviously, if this is not possible
   due to other factors, best efforts must be made at the vessel's location, however that was not the
   case with "Serendipity". The owner had the means and opportunity to evacuate the vessel, but
   simply chose not to execute "Serendipity's" hurricane plan. This contributed to the loss of the
   vessel. From my review of his testimony, it appears that Mr. Oakley did not understand the
   significance of Serendipity's hurricane plan, in the manner it would have been understood by a
   competent full-time licensed Captain.

   Hurricane plans are critical for vessel safety and maintenance. They are not just a piece of paper
   that you sign in the context of obtaining an insurance policy. This significance and importance of
   hurricane plans are taught during our professional mariner training classes as most of our students



                                                     7
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 8 of 9



   aspire to be captains. As per our teachings and our hurricane plan, we are always hurricane ready.
   (Chapman School of Seamanship's Hurricane Plan.)

   Based on information reviewed it is my opinion that Serendipity was not properly prepared
   for Hurricane Dorian

   As explained above, the hurricane plan required that the vessel be secured at Cape Marina. This
   was not done and therefore "Serendipity" was in breach of its hurricane plan. This breach
   contributed to the loss of the vessel.

   Review of the preparation that Mr. Oakley directed in the Bahamas shows that "Serendipity" was
   not even secured in that location, per the requirements of the hurricane plan. This is based on Mr.
   Oakley's testimony and the photograph of the vessel prior to the hurricane. In addition to the vessel
   being located at Cape Marina in Port Canaveral, Florida the plan also called for 6 large lines with
   chafing protection. Photographs that I have reviewed show lines with no chafing gear to protect
   them from the effects of abrasion caused by storm surge. Without chafing gear, the lines would
   soon wear and part from the constant surge of the waves created by hurricane force winds. The
   plan also calls for the doubling of lines. None of the photographs show any lines doubled up. Also,
   the plan called for the vessel to be at least 15 feet away from the dock. This allows for storm surge
   protection. The photograph I reviewed did not show the vessel 15 feet away from the dock.

   Finally, the plan states under paragraph 17 "What are your alternative plans in the event that the
   above plan becomes unlikely? Haul out and dry storage ifneeded. In the event that "Serendipity"
   was unable to execute the plan, that is tie up in Cape Marina as described above, its owner had
   agreed to haul it out an place it in dry storage. Had this been done, it is likely the vessel would
   have sustained less damage as a result of Hurricane Dorian.

   CONCLUSIONS:

   Based on the information I have reviewed to date I have come to the following conclusions:

      A. The owner of "Serendipity" was in breach of the insurance policy's captain warranty. Mr.
         Oakley admitted that they did not employ a full time licensed captain for the
         maintenance and care of the vessel and to be aboard while underway. This contributed to
         the loss of the vessel.
              a. With proper planning that would have been performed by a full time licensed
                  captain, it is most likely that "Serendipity" would have been moved back to Cape
                  Marina for protection from Hurricane Dorian.




                                                    8
Case 0:20-cv-60520-RAR Document 72-6 Entered on FLSD Docket 12/11/2020 Page 9 of 9



              b. "Serendipity" did not have the benefit of an experienced of a full-time captain
                  onboard to track the approach of hurricane Dorian, keep the vessel ready and
                  evacuate the vessel from the Bahamas in advance of the hurricane.
              c. AIS data confirms that many other vessels made the decision to evacuate the
                  Bahamas based on the same forecast information available to owner of
                  "Serendipity".

      B. The "Serendipity" was not in compliance with her hurricane plan as she was left in the
         Bahamas, which was not an option under the plan. This contributed to the loss of the
         vessel.
              a. There was no evidence chafing gear was used to protect the lines from parting.
              b. The lead on the lines was not long enough to allow for a 20 foot storm surge.
              c. The vessel was not hauled out, which was the alternative hurricane plan.
              d. Owner of "Serendipity" did not appear to understand the importance of a hurricane
                  plan with regard to its vessel.
              e. Cape Marina offered better protection from a hurricane than the dock behind Pink
                  Paradise in Treasure Cay.


   RESERVATION
   I reserve the right to amend this report should any additional information be provided that would
   change my opinions.

   CERTIFICATION
   I Thomas E. Danti certify that the facts and opinions contained in this report are accurate and
   truthful, and, further, that the opinions expressed in this report are the result of my own personal
   analysis, and not influenced by the opinions of any person or persons and are held by this author
   to be within a reasonable degree of professional certainty. The opinions contained in this report
   are based upon all the information known to me as of the time this report was issued, as well as
   my own knowledge, skill, experience, training, and/or education.

   Date: October 7, 2020


          Signature: Thomas E. Danti
                     Thomas E. Danti




                                                    9
